Case 1:20-cv-00811-UNA Document 1-3 Filed 06/16/20 Page 1 of 7 PageID #: 79

                                              Government
                                                Exhibit
                                              _____________
                                                    C
Case 1:20-cv-00811-UNA Document 1-3 Filed 06/16/20 Page 2 of 7 PageID #: 80
Case 1:20-cv-00811-UNA Document 1-3 Filed 06/16/20 Page 3 of 7 PageID #: 81
Case 1:20-cv-00811-UNA Document 1-3 Filed 06/16/20 Page 4 of 7 PageID #: 82
Case 1:20-cv-00811-UNA Document 1-3 Filed 06/16/20 Page 5 of 7 PageID #: 83
Case 1:20-cv-00811-UNA Document 1-3 Filed 06/16/20 Page 6 of 7 PageID #: 84
Case 1:20-cv-00811-UNA Document 1-3 Filed 06/16/20 Page 7 of 7 PageID #: 85
